— Submission of a controversy (CPLR 3222) in an action by the purchasers to recover their deposit plus interest on a contract for the purchase of certain real property for redevelopment. Judgment directed in favor of defendant dismissing plaintiffs’ cause on the merits, with costs to defendant against plaintiffs, to be taxed by the County Clerk of Dutchess County, under CPLR 8203, 8301. Defendant, by its Resolution No. 702 and subsequent telegram to plaintiffs informing them of the adoption of the resolution, extended to plaintiffs an offer to enlarge the time for performance of their duties and obligations under the agreement previously executed by the parties. Plaintiffs’ failure to meet the deadline for performance set forth in the original agreement had resulted in a default which the time extension offer sought to rectify. This offer was validly conditioned upon plaintiffs’ performance of certain acts within fixed time limits. Plaintiffs failed to meet the first of these conditions within the time allowed and hence were still in default at the time they attempted to exercise their contractual right to terminate the agreement. Under these circumstances, defendant properly exercised its own contractual right of termination based on plaintiffs’ default, and plaintiffs’ attempted termination was invalid. Moreover, plaintiffs failed to adequately comply with the requirements set forth in the contract prerequisite to the exercise of their *826right of termination, making such attempted exercise a nullity. For these reasons, judgment should be entered in favor of defendant. Rabin, Acting P. J., Martuscello, Latham, Margett and Munder, JJ., concur.